 



Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
ECLIPSYS CORPORATION, a Delaware corporation (the “Company”), and JOHN A. ADAMS,
an individual (the “Executive”), effective December 20, 2004.

WITNESSETH:

     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company;

     NOW THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties to this
Agreement, the parties agree as follows:

     Section 1 — Employment.



  (a)   The Company agrees to employ the Executive as its Executive Vice
President and Chief Administrative Officer, and the Executive shall have the
customary powers, responsibilities and authorities of a Chief Administrative
Officer and such other powers, responsibilities and authorities as may be
delegated to Executive from time to time. In this capacity, the Executive shall
report to the Chief Executive Officer of the Company. The Executive agrees to
devote his reasonable best efforts to the performance of his duties and
responsibilities hereunder, subject at all times to review and control of the
Chief Executive Officer.     (b)   Nothing in this Agreement shall preclude the
Executive from engaging in charitable and community affairs, from managing any
passive investment (i.e., an investment with respect to which the Executive is
in no way involved with the management or operation of the entity in which the
Executive has invested) made by him in publicly traded equity securities or
other property (provided that no such investment may exceed five percent (5%) of
the equity of any entity, without the prior approval of the Board) or from
serving, as a member of boards of directors or as a trustee of any other
corporation, association or entity, to the extent that any of the above
activities do not interfere with his ability to discharge his duties hereunder
and the subject entity does not directly compete with the Company.     (c)   The
Executive currently resides in California, and shall not be required to relocate
his residence outside of Orange County, California.

     Section 2 - Term of Employment. The Executive’s term of employment under
this Agreement (“Term of Employment”) will commence on December 20, 2004 (the
“Commencement

 



--------------------------------------------------------------------------------



 



Date”) and, subject to the terms hereof, shall terminate on the date that either
party terminates the Executive’s employment in accordance with Section 6 of this
Agreement.

     Section 3 - Compensation.



  (a)   Salary. During the period from the Commencement Date through December
31, 2005 (the “Initial Period”), the Company shall pay the Executive at the
annualized rate of $450,000.00 (“Base Salary”), in bi-weekly payments of
$17,307.69. Base Salary shall be payable in accordance with the ordinary payroll
practices of the Company and shall be subject to all applicable federal, state
and local withholding and reporting requirements. The Executive’s Base Salary
shall not be decreased during the Initial Period. During the Term of Employment,
the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board shall review, and may, subject to the immediately
preceding sentence, adjust the Executive’s Base Salary annually, in accordance
with the Company’s customary procedures and practices for reviewing compensation
of senior executives. In the event the Base Salary is so adjusted, the adjusted
amount shall become the Base Salary for purposes of this Agreement.     (b)  
Bonus Plan. The Executive shall be eligible to participate in the Company’s
executive bonus plan, subject to all the terms and conditions of such plan, as
such plan may be modified from time to time, with the actual bonus earned being
based on achieving such performance targets and management objectives as may be
established by the Chief Executive Officer, the Board or the Compensation
Committee of the Board each year as contemplated by the bonus plan; provided,
however, that the Executive’s annual target bonus (the “Target Bonus”) shall be
at least $200,000.00 for calendar 2005; and further provided that the Executive
shall be guaranteed a bonus of at least $100,000.00 for calendar 2005. The
guaranteed portion of the bonus for 2005 shall be paid in 26 consecutive
bi-weekly installments of $3,846.15 beginning on the first regular pay day
following the Commencement Date in accordance with the ordinary payroll
practices of the Company, provided that the Executive is employed on each such
payment date. All bonus payments shall be subject to all applicable federal,
state and local withholding and reporting requirements.     (c)   Signing Bonus.
The Executive shall receive a one-time signing bonus at an annualized rate of
$140,000, which shall be paid in 26 consecutive bi-weekly installments of
$5,384.62 beginning on the first regular pay day following the Commencement Date
in accordance with the ordinary payroll practices of the Company, provided that
the Executive is employed on each such payment date, and which shall be subject
to all applicable federal, state and local withholding and reporting
requirements.

2



--------------------------------------------------------------------------------



 



     Section 4 - Employee Benefits.



  (a)   Employee Retirement Benefit Programs, Welfare Benefit Programs, Plans
and Practices. The Company shall provide the Executive with coverage during the
Term of Employment under any retirement benefit programs, welfare benefit
programs, and other compensatory and benefit programs, plans and practices, that
the Company makes available to its senior executives, including, but not limited
to, its life and short- and long-term disability insurance, hospitalization and
major medical insurance, the Company’s 401(k) Plan, Employee Stock Purchase
Plan, dental insurance, directors and officers liability insurance, and any
other nonqualified compensation program (including deferred compensation or
supplemental retirement programs) as in effect from time to time.     (b)  
Vacation. The Executive shall be entitled to five weeks of paid vacation each
calendar year, which shall be taken at such times as are consistent with the
Executive’s responsibilities hereunder; provided, however, subject to applicable
law, that the Executive shall not be entitled to carry over unused vacation from
year to year in an amount exceeding that which the Executive would be entitled
to carry over in accordance with the Company’s standard vacation policy as
applied to employees of the Executive’s longevity with the Company.     (c)  
Stock Options and Restricted Stock Grants. Upon the Commencement Date, the
Company will grant to the Executive (1) a non-qualified stock option to purchase
400,000 shares of the Company’s common stock at an exercise price equal to the
closing price of the common stock on Nasdaq on the Commencement Date and (2) a
restricted stock grant of 100,000 shares of the Company’s common stock, for
which the Executive will pay an initial price of $.01 per share, both such
grants to vest over a period of five years, and to be substantially in the forms
of Exhibit B and Exhibit C attached hereto. These grants will be “inducement
grants” under Nasdaq rules and as such will be made outside of the Company’s
existing equity incentive plan.     (d)   Other Benefits. The Executive will be
entitled to reimbursement of up to $25,000 each calendar year for expenses
incurred by him for tax or estate planning. The Executive will also be entitled
to reimbursement of reasonable expenses incurred by him for an annual physical
examination, to the extent such an examination is not otherwise covered or
provided by the health insurance or health benefits provided by the Company to
the Executive pursuant to Section 4(a) above.

     Section 5 - Expenses. Subject to prevailing Company policy or such
guidelines as may be established by the Chief Executive Officer or the Board
from time to time, the Company shall reimburse the Executive for all reasonable
expenses incurred by the Executive in carrying out his duties, including without
limitation reasonable travel and housing expenses incurred by the

3



--------------------------------------------------------------------------------



 



Executive in connection with commuting between his home in California and the
Company’s headquarters in Florida or other Company facilities other than any
Company facility in Orange County, California.

     Section 6 - Termination of Employment.



  (a)   Termination Without Cause or Termination for Good Reason. If the
Executive’s employment is terminated by the Company for any reason other than
Cause (as defined in Section 6(c) hereof), the Executive’s Disability (as
defined in Section 6(e) hereof), or the Executive’s death, or if the Executive’s
employment is terminated by the Executive for Good Reason (as defined in
Section 6(a)(2) hereof), then the Company shall pay the Executive (x) the
Accrued Amounts (as defined below) and (y) subject to the following sentence,
the Severance Package. The payment of the Severance Package to the Executive
under this Section 6(a) shall (i) be contingent upon the execution by the
Executive of a general release in favor of the Company, which shall be similar
in scope to the Company’s current standard release agreement form attached
hereto as Exhibit D, as it may be amended from time to time to reflect changes
or expansions of relevant laws and regulations and as reflected in updates to
the Company’s standard release agreement form (the “Release”)and (ii) constitute
the sole remedy of the Executive in the event of a termination of the
Executive’s employment in the circumstances set forth in this Section 6(a).
Except as expressly provided herein or in another agreement between the Company
and the Executive, the Severance Package shall not be subject to any duty to
mitigate damages by the Executive, nor any set off or reduction due to the
Executive’s post-termination employment, provided such post-termination
employment does not contravene any agreement between the Company and the
Executive. The Accrued Amounts shall be payable in a lump sum within ten
(10) days of termination of employment.



  (1)   For purposes of this Agreement, the “Accrued Amounts” shall mean the
Executive’s Base Salary, any declared but unpaid bonus, any accrued but unused
vacation and any other earned but unpaid amounts payable to him hereunder, in
each case as accrued through the last day of his actual employment by the
Company.     (2)   For purposes of this Agreement, a termination of employment
by the Executive for “Good Reason” shall be a termination by the Executive
following the occurrence of any of the following events unless the Company has
cured as provided below:



  (A)   Removal from the position of Executive Vice President and Chief
Administrative Officer of the Company prior to a Change of Control (as defined
in Section 6(d)(4)), except for Cause or following the Executive’s death or
Disability;

4



--------------------------------------------------------------------------------



 



  (B)   Prior to or following a Change of Control, any material diminution in
the Executive’s duties, responsibilities, authority, or participation in
management, except for Cause or following the Executive’s death or Disability;
or     (C)   Prior to a Change of Control, a reduction in the Base Salary then
in effect or a material reduction in the other benefits (other than the Target
Bonus) provided to the Executive by the Company; or     (D)   Following a Change
of Control, a reduction in the Base Salary then in effect or Target Bonus then
in effect, a material change in the criteria for measuring the amount of bonus
the Executive will be entitled to, or a material reduction in the other benefits
provided to the Executive by the Company;     (E)   Any material breach by the
Company of this Agreement or any other legal obligation owed by the Company to
the Executive;     (F)   Failure of any successor of the Company to assume this
Agreement as required by Section 11;     (G)   Prior to or following a Change of
Control, a required relocation of the Executive’s primary residence, or     (H)
  Following a Change of Control, a requirement that Executive’s primary place of
work be at a location outside of Florida or California.



      Executive must notify the Company in writing specifically identifying any
event constituting Good Reason within thirty (30) days after the Executive
becomes aware of such event or such event shall not constitute Good Reason for
purposes of this Agreement; provided that the Company shall have thirty
(30) days from the date of such notice to cure the Good Reason event. A
termination by the Executive following cure shall not be a termination for Good
Reason. A failure of the Executive to notify the Company after the first
occurrence of an event constituting Good Reason shall not preclude any
subsequent occurrences of such event (or similar event) from constituting Good
Reason.



  (3)   For purposes of this Agreement, “Severance Package” shall mean:

5



--------------------------------------------------------------------------------



 



  (A)   Base Salary continuation for eighteen (18) months following the date of
termination at the Executive’s annual Base Salary rate in effect on the date of
termination, subject to all applicable federal, state and local withholding and
reporting requirements. These salary continuation payments shall be paid in
accordance with usual Company payroll practices;     (B)   A bonus equal to one
hundred fifty percent (150%) of the Executive’s Target Bonus in effect on the
date of termination, payable in equal installments over the eighteen (18) month
period described in Section 6(a)(3)(A) above, subject to the same withholding
and reporting requirements. In addition, to the extent not included in the
Accrued Amounts, the Executive shall receive a pro rata bonus for the bonus
period during which the date of termination occurs calculated at one hundred
percent (100%) of the Target Bonus then in effect, multiplied by a fraction the
numerator of which is the number of days that the Executive was employed during
such bonus term and the denominator of which is 365. Such prorated bonus shall
be paid in accordance with the Company’s customary practices for payment of
executive bonuses but with no additional performance requirements or
contingencies;     (C)   For the avoidance of confusion, the parties acknowledge
that in the event the Executive terminates his employment for Good Reason as a
result of a decrease in his Base Salary or Target Bonus as contemplated in
clauses (C) or (D) of Section 6(a)(2), then the Base Salary and Target Bonus
used for purposes of the calculation of the Severance Package shall be the
Salary and Target Bonus in effect immediately prior to such reduction.     (D)  
The Executive shall be entitled to twelve (12) months of additional vesting of
all stock and stock options granted to him, other than those granted pursuant to
Section 4(c) (the “Contemporaneous Grants”) and other than any grants that
include provisions similar in effect to those provisions included in Section 4
of Exhibit B and Section 2.1(a) of Exhibit C attached hereto that refer to
Section 6(a) of this Agreement. For the avoidance of confusion, it is agreed
that the Contemporaneous Grants already include provisions designed to
effectuate this benefit, which are identified in the prior sentence, and that
the Company would expect to include similar provisions in future grants. In the
case of the Contemporaneous Grants and any such future grants that include
similar provisions, this paragraph (D)

6



--------------------------------------------------------------------------------



 



      is not intended to provide additional benefits beyond those included in
such provisions.     (E)   Continuation of benefits under any life, group
health, and dental insurance benefits substantially similar to those which the
Executive (and, if applicable, his family) was receiving immediately prior to
termination of employment until the earlier of:



  (i)   the end of the eighteen (18) month period following the date of
termination, or     (ii)   the date on which the Executive becomes eligible to
receive substantially similar benefits under any plan or program of any other
employer.



      The continuing coverage provided under this Section 6(a)(3)(E) is subject
to the availability of such continuation under the terms of the applicable plan
documents and all provisions of applicable law. If the Executive is not eligible
for such continued coverage under one of the Company-provided benefit plans
noted in this paragraph (E) that he was participating in during his employment,
the Company shall pay the Executive the cash equivalent of the cost of
replacement insurance for the duration of the applicable period, which payments
shall be made pro-rata in accordance with the Company’s customary payroll
practices.



  (4)   To the extent that this Employment Agreement is treated as a
nonqualified deferred compensation arrangement within the meaning of Section
409A of the Internal Revenue Code (“Section 409A”), neither the Company nor the
Executive may accelerate the timing of the payments under this Section 6(a) (for
example, no part of the Severance Package may be paid in a lump sum at the time
of termination). In addition, to the extent that this Employment Agreement is
treated as a nonqualified deferred compensation arrangement within the meaning
of Section 409A and the Treasury Regulations to be issued under Section 409A
require a six month delay in the commencement of the payments under the
Severance Package due to the Executive’s status as a “specified employee”, the
Severance Package payments shall be paid on the schedule set forth in this
Section 6(a) commencing six months following the Executive’s termination of
employment.



  (b)   Voluntary Termination by Executive Without Good Reason. If the Executive
terminates his employment with the Company without Good Reason, then the

7



--------------------------------------------------------------------------------



 



      Company shall pay the Executive the Accrued Amounts in a lump sum within
ten (10) days of termination of employment.     (c)   Termination for Cause. If
the Executive’s employment is terminated for Cause, the Company shall pay the
Executive the Accrued Amounts in a lump sum within ten (10) days of termination
of employment. As used herein, the term “Cause” shall be limited to:



  (1)   Executive’s conviction of or plea of guilty or nolo contendere to a
felony under the laws of the United States or any state thereof or any other
jurisdiction in which the Company conducts business;     (2)   Executive’s
willful misconduct or gross negligence in the performance of his duties that
causes material harm to the Company;     (3)   Executive’s willful and continued
failure to follow the reasonable and lawful instructions of the Company’s Chief
Executive Officer or Board;     (4)   Executive’s willful and continued neglect
of duties (other than any such neglect resulting from incapacity of the
Executive due to physical or mental illness); or     (5)   a material breach of
this Agreement by the Executive;



      provided, however, that Cause shall arise under items (2), (3), (4) or
(5) only following thirty (30) days written notice thereof from the Company
which specifically identifies such misconduct, failure, neglect or breach and
only if the Executive continues to engage in or fails to cure such misconduct,
failure, neglect or breach during such notice period, and further provided that
Cause under items (3), (4) and (5) shall be subject to the last sentence of
Section 8(b) hereof. During any such notice period, the Executive shall have the
right to be heard before the full Board and Cause shall not be deemed to exist
without a finding by the Board that Cause exists and has not been cured during
the thirty (30) day cure period. A termination by the Company after cure shall
not be a termination for cause. A failure of the Company to notify the Executive
after the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or similar event) from constituting Cause.



  (d)   Certain Terminations Following a Change of Control. In the event the
Executive’s employment with the Company or its successor terminates by reason of
a Qualifying Termination (as defined below) within two (2) years after a Change
of Control of the Company (as defined below) that occurs during the Term of
Employment, then the Company shall pay to the Executive (x) the Accrued Amounts
in a lump sum within

8



--------------------------------------------------------------------------------



 



      ten (10) days of termination of employment and (y), in lieu of the
Severance Package, and subject to the limitations described in Section 7 below
and subject to the following two sentences, the Company shall provide the
Executive the Change of Control Benefits (as defined below). The provision of
the Change of Control Benefits to the Executive under this Section 6(d) shall
(i) be contingent upon the execution by the Executive of the Release or a
release in another form reasonably acceptable to the Company and the Executive
and (ii) constitute the sole remedy of the Executive in the event of a
termination of the Executive’s employment in the circumstances set forth in this
Section 6(d). In addition, all payments under this Section 6(d) are subject to
the timing rules, calculations and adjustments described in Section 7. Anything
in this Agreement to the contrary notwithstanding, if (q) a Change of Control
occurs, (r) the Executive’s employment with the Company is terminated within
180 days prior to the date on which the Change of Control occurs, and (s) it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or in anticipation of a Change of Control, then for all purposes of this
Agreement such Change of Control shall be deemed to have occurred during the
Term of Employment.



  (1)   “Change of Control Benefits” shall mean:



  (A)   Base Salary continuation for twenty four (24) months following the date
of termination at the Executive’s annual Base Salary rate in effect on the date
of termination, subject to all applicable federal, state and local withholding
and reporting requirements. These salary continuation payments shall be paid in
accordance with usual Company payroll practices;     (B)   A bonus equal to two
hundred percent (200%) of the Executive’s Target Bonus in effect on the date of
termination, payable in equal installments over the twenty four (24) month
period described in Section 6(d)(1)(A) above, subject to the same withholding
and reporting requirements. In addition, to the extent not included in the
Accrued Amounts, the Executive shall receive a pro rata bonus for the bonus
period during which the date of termination occurs calculated at one hundred
percent (100%) of the Target Bonus then in effect, multiplied by a fraction the
numerator of which is the number of days that the Executive was employed during
such bonus term and the denominator of which is 365. Such prorated bonus shall
be paid in accordance with the Company’s customary practices for payment of
executive bonuses but with no additional performance requirements or
contingencies;

9



--------------------------------------------------------------------------------



 



  (C)   Acceleration in full of the vesting of all Restricted Stock Awards and
Option Awards; and     (D)   Continuation of life, group health and dental
insurance benefits substantially similar to those which the Executive (and, if
applicable, his family) was receiving immediately prior to the Qualifying
Termination until the earlier of:



  (i)   the end of the twenty four (24) month period following the Executive’s
termination of employment, or     (ii)   the date on which the Executive becomes
eligible to receive substantially similar benefits under any plan or program of
any other employer.



      The continuing coverage provided under this Section 6(d)(1)(D) is subject
to the availability of such continuation under the terms of the applicable plan
documents and all provisions of applicable law. If the Executive is not eligible
for such continued coverage under one of the Company-provided benefit plans
noted in this paragraph (D) that he was participating in during his employment,
the Company shall pay the Executive the cash equivalent of the cost of
replacement insurance for the duration of the applicable period which payments
shall be made pro-rata in accordance with the Company’s customary payroll
practices.



  (2)   Qualifying Termination. For purposes of this Agreement, the term
“Qualifying Termination” means a termination by the Company or its successor or
by the Executive of the Executive’s employment with the Company or its successor
for any reason other than:



  (A)   death;     (B)   Disability, as defined herein;     (C)   Cause, as
defined herein; or     (D)   A termination by the Executive without Good Reason,
as defined herein.



  (3)   Change of Control Defined. For purposes of this Agreement, a “Change of
Control” shall have the meaning set forth in Exhibit A attached hereto.     (4)
  To the extent that this Employment Agreement is treated as a nonqualified

10



--------------------------------------------------------------------------------



 



      deferred compensation arrangement within the meaning of Section 409A,
neither the Company nor the Executive may accelerate the timing of the payments
under this Section 6(d) (for example, no part of the Change in Control Benefits
may be paid in a lump sum at the time of termination). In addition, to the
extent that this Employment Agreement is treated as a nonqualified deferred
compensation arrangement within the meaning of Section 409A and the Treasury
Regulations to be issued under Section 409A require a six month delay in the
commencement of the payments under the Change in Control Benefits due to the
Executive’s status as a “specified employee”, the Change in Control Benefit
payments shall be paid on the schedule set forth in this Section 6(d) commencing
six months following the Executive’s termination of employment.



  (e)   Disability. In the event that the Executive suffers a Disability, the
Company may, in its discretion, terminate the Executive’s employment hereunder.
For purposes of this Agreement, “Disability” shall be defined to occur at such
time as the Executive becomes eligible to receive benefits under the terms of
the Company’s then applicable long-term disability policy, or, in the absence of
such policy, shall be defined as a physical or mental disability that prevents
the Executive from performing his duties under this Agreement for ninety
(90) consecutive days or more, or for an aggregate of one hundred twenty
(120) days in any period of twelve (12) months. The Company may only terminate
the Executive on account of Disability after giving due consideration to whether
reasonable accommodations can be made under which the Executive is able to
fulfill his duties under this Agreement. The commencement date and expected
duration of any physical or mental condition that prevents the Executive from
performing his duties hereunder shall be determined by a medical doctor mutually
acceptable to the Executive and the Company. In the event the Executive’s
employment is terminated by the Company pursuant to this Section 6(e), then the
Company shall pay the Executive the Accrued Amounts in a lump sum within ten
(10) days of termination of employment. In addition, to the extent not included
in the Accrued Amounts, the Executive shall receive a pro rata bonus for the
bonus period during which the date of termination pursuant to this Section 6(e)
occurs calculated at one hundred percent (100%) of the Target Bonus then in
effect, multiplied by a fraction the numerator of which is the number of days
that the Executive was employed during such bonus term and the denominator of
which is 365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies, provided, however, that to the extent
that this Employment Agreement is treated as a nonqualified deferred
compensation arrangement under Section 409A, the payment of such bonus may not
be accelerated by either the Company or the Executive unless such acceleration
does not trigger the application of interest and penalty taxes under
Section 409A.

11



--------------------------------------------------------------------------------



 



  (f)   Death. In the event of the Executive’s death during the Term of
Employment, all obligations of the Company to make any further payments,
including the obligation to pay the Accrued Amounts, shall be paid to the
Executive’s estate, and in any event all Accrued Amounts shall be paid in a lump
sum within ten (10) days of the Executive’s death. In addition, to the extent
not included in the Accrued Amounts, the Executive’s estate shall receive a
payment or payments reflecting a pro rata bonus for the Executive for the bonus
period during which the date of termination pursuant to this Section 6(f) occurs
calculated at one hundred percent (100%) of the Target Bonus then in effect,
multiplied by a fraction the numerator of which is the number of days that the
Executive was employed during such bonus term and the denominator of which is
365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies, provided, however, that to the extent
that this Employment Agreement is treated as a nonqualified deferred
compensation arrangement within the meaning of Section 409A, the payment of such
bonus may not be accelerated by either the Company or the Executive unless such
acceleration does not trigger the application of interest and penalty taxes
under Section 409A.     (g)   Payments as Compensable Compensation. Any
participation by the Executive in, and any terminating distributions and vested
rights under, Company-sponsored retirement or deferred compensation plans,
regardless of whether such plans are qualified or nonqualified for tax purposes,
shall be governed by the terms of those respective plans.     (h)   Executive’s
Duty to Provide Materials. Upon the termination of the Term of Employment for
any reason, the Executive or his estate shall surrender to the Company all
correspondence, letters, files, contracts, mailing lists, customer lists,
advertising material, ledgers, supplies, equipment, checks, and all other
materials and records of any kind that are the property of the Company or any of
its subsidiaries or affiliates, that may be in the Executive’s possession or
under his control, including all copies of any of the foregoing.

     Section 7 — Gross-up Payments.



  (a)   If the Executive becomes obligated to pay any excise tax on excess
parachute payments under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) or any similar or successor law or regulation, whether as a
result of benefits provided to the Executive under this Agreement or another
agreement by or plan of the Company, the Company shall pay an additional amount
(the “Gross-Up Payment”) to the Executive at the time specified in the following
paragraph. The Gross-Up Payment shall be equal to the amount necessary so that
the net amount retained by the Executive, after subtracting the parachute excise
tax imposed by Section 4999 of the Code or any successor statute then in effect
(the “Excise Tax”), and after also subtracting all federal, state or local
income tax, FICA tax and Excise Tax on the Gross-Up Payment, shall be equal to
the net

12



--------------------------------------------------------------------------------



 



      amount the Executive would have retained if no Excise Tax had been imposed
and no Gross-Up Payment had been paid. The amount of the Gross-Up Payment shall
be determined in good faith by independent accountants or tax counsel selected
by the Company and acceptable to the Executive, who shall apply the following
assumptions: (i) the Executive shall be treated as paying federal income taxes
at the highest marginal rate in the calendar year in which the Gross-Up Payment
is made, and (ii) the Executive shall be treated as paying state and local
income taxes at the highest marginal rate(s) in the calendar year in which the
Gross-Up Payment is made in the locality of the Executive’s residence as of the
effective date of the Executive’s termination or resignation, net of the maximum
reduction in federal income taxes that could be obtained from deducting those
state and local taxes.     (b)   The Gross-Up Payment shall be made within
thirty days after the event that triggered the Company’s obligation to provide
the benefits upon which taxes as described in this Section 7 are payable (the
“Triggering Event”), provided that if the Gross-Up Payment cannot be determined
within that time, the Company shall pay the Executive within that time an
estimate, determined in good faith by the Company, of the minimum amount of the
Gross-Up Payment and shall pay the remainder (plus interest at the rate provided
in Section 1274(b)(2)(B) of the Code) as soon as the amount can be determined
but in no event later than the 60th day after the Triggering Event. If the
estimated payment is more than the amount later determined to have been due, the
excess (plus interest at the rate provided in Section 1274(b)(2)(B) of the Code)
shall be repaid by the Executive within five business days after written demand.
    (c)   If the actual Excise Tax imposed is less than the amount that was
taken into account in determining the amount of the Gross-Up Payment, the
Executive shall repay at the time that the amount of the reduced Excise Tax is
finally determined the portion of the Gross-Up Payment attributable to that
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax, FICA tax and federal, state and local income tax imposed on the portion of
the Gross-Up Payment being repaid by the Executive, to the extent the repayment
results in a reduction in or refund of the Excise Tax, FICA tax or federal,
state or local income tax), plus interest on the amount of the repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. If the actual Excise Tax
imposed is more than the amount that was taken into account in determining the
amount of the Gross-Up Payment, the Company shall make an additional gross-up
payment in respect of such excess (plus interest at the rate provided in
Section 1274(b)(2)(B) of the Code) at the time that the amount of the excess is
finally determined.     (d)   Notwithstanding anything to the contrary herein,
the parties agree that if the payments under this Section 7 are treated as
nonqualified deferred compensation under Section 409A of the Code, the parties
will negotiate this section in good faith to avoid adverse tax consequences to
the Executive.

13



--------------------------------------------------------------------------------



 



     Section 8 — Other Agreements.



  (a)   Non-Solicitation; Non-Disclosure, etc. On this date, and in
consideration for the provisions of this Agreement, among other things,
Executive the Executive has separately executed a Non-Competition and
Non-Solicitation Agreement (the “Standard Agreement”). The Executive hereby
reaffirms his agreement to the terms and conditions set forth in the Standard
Agreement.     (b)   No Violation of Other Agreements. The Executive hereby
represents that he is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of his employment with the
Company or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party, except for any such agreement that
have been disclosed to the Company and that could not reasonably be expected to
compromise the Executive’s ability to perform his duties as Chief Administrative
Officer of the Company. The Executive further represents that, to his knowledge
and belief, he has not breached any agreement not to compete or any agreement to
keep in confidence proprietary information, knowledge or data acquired by him in
confidence or in trust prior to his employment with the Company, and the
Executive acknowledges the Company’s desire and direction that he not breach any
such agreement in the performance of his services hereunder. Accordingly, the
Company agrees that any failure or refusal of the Executive to perform his
duties as Chief Administrative Officer of the Company shall not constitute
“Cause” to the extent such failure or refusal is attributable to the Executive’s
compliance with such agreements.

     Section 9 - Notices. All notices or communications hereunder shall be in
writing, addressed as follows:

         

  To the Company:   Eclipsys Corporation

      1750 Clint Moore Road

      Boca Raton, FL 33487

      ATTN: Chief Executive Officer
 
       

  with a copy to:   Brent B. Siler

      Wilmer Cutler Pickering Hale and Dorr LLP

      1455 Pennsylvania Avenue, NW

      Washington, DC 20004

14



--------------------------------------------------------------------------------



 



         

  To the Executive:   John A. Adams
 
       

  with a copy to:   Joseph B. Farrell, Esq.

      Latham & Watkins LLP

      650 Town Center Drive, 20th Floor

      Costa Mesa, CA 92626-1925

Any such notice or communication shall be delivered by hand or sent certified or
registered mail, return receipt requested, postage prepaid, or by reputable
overnight courier addressed as above (or to such other address as such party may
designate in a notice duly delivered as described above), and the time of actual
delivery, if delivered by hand, the next business day, if sent by overnight
courier, or the third (3rd) business day after the actual date of mailing, if
sent by mail, shall constitute the time at which notice was given.

     Section 10 - Separability. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

     Section 11 - Assignment and Assumption. This contract shall be binding upon
and inure to the benefit of the heirs and representatives of the Executive and
the assigns and successors of the Company, but neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by the Executive (except by will or by operation of the laws of
interstate succession) or by the Company, except that the Company may assign
this Agreement to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the stock, assets or business of the Company and
shall cause such successor to assume this Agreement, which assumption shall not
relieve the Company of its obligations to the Executive hereunder unless so
agreed in writing by Executive.

     Section 12 - Amendment. This Agreement may only be amended by written
agreement of the parties hereto.

     Section 13 — Survivorship. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 13 are in addition to the survivorship provisions of
any other section of this Agreement.

     Section 14 - Governing Law; Venue and Jurisdiction. This Agreement shall be
governed by and construed under and in accordance with the laws of the State of
Florida (without reference to the conflicts of law provisions thereof). If any
judicial or administrative proceeding or claim

15



--------------------------------------------------------------------------------



 



relating to or pertaining to this Agreement is initiated by either party hereto,
such proceeding or claim shall and must be filed in a state or federal court
located in Palm Beach County, Florida, and the Company and the Executive each
consents to the jurisdiction of such a court.

     Section 15 - Prior Agreement; Coordination of Benefits. This Agreement
including the exhibits hereto, along with the Standard Agreement, contains the
entire understanding between the parties hereto regarding terms of the
Executive’s employment and supersedes in all respects any prior or other
employment agreement or understanding, both written and oral. In the event of a
conflict between this Agreement and any policy or plan that applies generally to
employees or executives of the Company regarding compensation, employee
benefits, performance bonuses, healthcare, retirement, severance, change of
control, relocation, or equity programs such as Restricted Stock or Option
awards, this Agreement shall control unless the generally applicable plan or
program would provide a greater benefit or award to the Executive, in which case
the terms of such plan or program shall control over this Agreement.

     Section 16 - Withholding. The Company shall be entitled to withhold from
payment any amount of withholding required by law.

     Section 17 — Section Headings and Construction. The headings of sections in
this Agreement are provided for convenience only and will not effect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding section or sections of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as circumstances require.

     Section 18 - Counterparts. This Agreement may be executed in one (1) or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.

     Section 19 — Acknowledgement. The Executive states and represents that he
has had an opportunity to fully discuss and review the terms of this Agreement
with an attorney. The Executive further states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

     Section 20 — Attorneys’ Fees. In the event that either party brings a legal
action against the other in connection with the employment relationship between
them, including without limitation an action to enforce this Agreement, the
Standard Agreement or the Release, the party, if either, that is judicially
determined to be the prevailing party in such action shall be entitled to
recover his or its reasonable attorney’s fees and legal costs incurred in
connection with such action.

16



--------------------------------------------------------------------------------



 



     Intending to be legally bound hereby, the parties have executed this
Agreement on the date set forth above.

COMPANY

ECLIPSYS CORPORATION

By:   /s/ Paul L. Ruflin                    
          Paul L. Ruflin,
          Chief Executive Officer

EXECUTIVE

/s/ John A. Adams                    
John A. Adams

17



--------------------------------------------------------------------------------



 



EXHIBIT A

     “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection) that occurs during the Term
of Employment:

               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 30% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) below; or (v) any acquisition by General Atlantic
Partners 28, L.P., General Atlantic Partners 38, L.P., General Atlantic Partners
47, L.P., GAP Coinvestment Partners, L.P., General Atlantic Partners, LLC, and
any person directly or indirectly controlled (within the meaning of Rule 12b-2
promulgated under the Exchange Act) by any of the foregoing entities described
in this clause (v) (each such party is referred to herein as an “Exempt Person”)
of any shares of Common Stock; or

               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the execution of this Agreement or (ii) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or

18



--------------------------------------------------------------------------------



 



threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents, by or on
behalf of a person other than the Board; or

               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation, any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation, or any Exempt Person) beneficially owns, directly or indirectly,
30% or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

               (d) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

19



--------------------------------------------------------------------------------



 



EXHIBIT B

[form of option agreement]

20



--------------------------------------------------------------------------------



 



EXHIBIT C

[form of restricted stock agreement]

21



--------------------------------------------------------------------------------



 



EXHIBIT D

GENERAL RELEASE

     This GENERAL RELEASE is made and entered into by and between Eclipsys
Corporation and its affiliated, direct and indirect subsidiary corporations and
each of such corporations’ employees, officers, and Board of Directors
(individually and collectively “Eclipsys”) and John A. Adams, [CURRENT ADDRESS]
(“you”, “your” or “Adams”).

WITNESSETH

     WHEREAS, you and Eclipsys are party to an Employment Agreement dated as of
December ___, 2004 (the “Employment Agreement”);

     WHEREAS, the Employment Agreement contemplates that you will be paid
certain severance benefits specified therein under specified circumstances,
provided that you execute this General Release;

WHEREAS, your termination from your position as [TITLE] of Eclipsys will be
effective [date];

     WHEREAS, Eclipsys and you desire to settle fully and finally any and all
differences between ourselves including, but in no way limited to, differences
arising out of your employment and circumstances giving rise to your departure
from Eclipsys;

     NOW THEREFORE, in consideration of the premises and mutual promises herein
contained and Eclipsys’ agreement to provide you with certain severance benefits
pursuant to the Employment Agreement, Eclipsys and you agree as follows:

     FIRST: You acknowledge that Eclipsys’ execution of this General Release and
its compliance with terms herein shall not in any way be construed as an
admission by Eclipsys, of any acts of discrimination or improper or unlawful
treatment of you. Eclipsys has entered into this General Release to avoid the
potential expenses and inconvenience of litigation, and specifically disclaims
any liability to or discrimination against you on the part of Eclipsys.

     SECOND: You represent and agree that your employment with Eclipsys will be
terminated effective [DATE], and that you are eligible for reemployment only by
mutual agreement and consent of yourself and Eclipsys in the future.

     THIRD: Unless otherwise required by law, Eclipsys agrees in the future to
articulate that the reason for your termination was the pursuit of other
interests. Eclipsys further agrees that any inquiry about your employment will
be referred to a representative of the Human Resources

22



--------------------------------------------------------------------------------



 



Department, who will state the reasons for your termination as articulated in
the preceding sentence. However, it is understood that you may direct inquiries
regarding personal references to other employees of Eclipsys, but it is further
understood that Eclipsys will not be liable for reference information provided
by such persons.

     FOURTH: You understand, acknowledge and agree that, under the stock option
agreements that you signed with Eclipsys, and subject to specified conditions,
you have a specified period from the day of the termination of your employment
to exercise any stock option awards that you received from Eclipsys and that are
vested as of the date of termination. Because you will not be an employee of
Eclipsys from and after your termination, you acknowledge and agree to retain
separate counsel and/or advice regarding whether you hold “material non-public
information” regarding Eclipsys and whether it is legal, permissible or in your
best interest for you to exercise your stock options and sell Eclipsys stock
under the applicable laws, rules ore regulations of the Securities and Exchange
Commission or any other applicable Federal or state laws. Eclipsys is not, nor
will be, responsible for any decisions that you make.

     FIFTH: You represent and warrant that you have not filed any lawsuit,
complaint or charge against Eclipsys, with any local, state, or federal agency
or court of whatever jurisdiction, that you will not do so at any time
hereafter, and that if any agency or court were to assume jurisdiction on your
behalf for any such complaint or charge against Eclipsys, or any of them, you
would request such agency or court to withdraw from the matter.

     SIXTH: You represent that you have not filed any complaints or charges
against Eclipsys with the Equal Employment Opportunity Commission, or with any
other local, state or federal agency or court, that you will not do so at any
time hereafter, and that if any such agency or court assumes jurisdiction of any
complaint or charge against Eclipsys on behalf of you, you will request such
agency or court to withdraw from the matter.

     SEVENTH: As a material inducement to Eclipsys to enter into the General
Release and to provide you the severance benefits provided in the Employment
Agreement, you hereby irrevocably and unconditionally release, acquit, and
forever discharge Eclipsys, and its predecessors, successors, assigns and any
persons acting by, through, under or in concert with any of them (Releasees)
from any and all charges, complaints, claims, liabilities, obligations, promises
or any other cause of action of any nature whatsoever, known or unknown, which
you now have, own, or hold, or claim to have had, owned, or held, or which you
at any time heretofore had, owned, or held against each or any of the Releasees.

Further, you expressly waive and relinquish all rights, claims and benefits
afforded you by Title VII of the Civil Rights Act of 1964 (Title VII), as
amended, and the Age Discrimination in Employment Act (ADEA) as amended, and do
so understanding and acknowledging the

23



--------------------------------------------------------------------------------



 



significance and consequence of such a waiver of rights, claims and benefits
under Title VII and the ADEA (as applicable); provided, however, that this
General Release does not release Eclipsys from its obligations to you as
set-forth herein or in the Employment Agreement.

     EIGHTH: You are hereby informed that you have twenty-one (21) calendar days
to consider the terms of this General Release and you are encouraged to discuss
the terms with an attorney of your choice. The twenty-one calendar days shall
expire on [DATE] and, in addition, you understand that this General Release may
be revoked within seven (7) days of the signing date set forth below. In the
event you do not execute this General Release or you subsequently revoke it
within the seven-day period specified above, you agree that Eclipsys shall not
be obligated to provide severance benefits to you under the Employment Agreement
or otherwise.

     NINTH: As further consideration and material inducement for Eclipsys to
enter into this Agreement, you agree not to disclose, orally or in writing, to
any person, corporation, firm, business, entity, court or governmental authority
(a) the terms and provisions of this Agreement including, but not limited to,
the amounts paid pursuant to this Agreement; (b) any documents, files, records,
or any other information related to this Agreement; or (c) the claims asserted
in this case, without the prior written consent of Eclipsys or its successors or
assigns. In the event that you are subpoenaed to provide testimony concerning
matters that are of a confidential nature regarding Eclipsys, you agree to
provide Eclipsys with prompt notice of such subpoena or request, and Eclipsys
agrees that you will not be in breach of this Agreement by providing such
testimony if legally required to do so, provided that you have provided prompt
notice to Eclipsys as set-forth above. You also agree that you will not make any
unfavorable, disparaging, or negative comment, remark or statement, whether
written or oral, about Eclipsys, any of its affiliates, or any of their
respective offices, directors, or employees.

     TENTH: You acknowledge that you signed one or more confidentiality
agreements while at Eclipsys that govern your use of Eclipsys’ confidential,
proprietary and trade secret information. You agree that after your departure
from Eclipsys, you will maintain and preserve the confidentiality of such
information and that, among other things, you will abide by and honor the terms
of such agreements which, by their terms, remain in full force and effect
following the termination of your employment with Eclipsys.

     ELEVENTH: It is the desire of the parties that if any of the provisions of
this Agreement are adjudicated to be invalid or unenforceable, or if compliance
with any provision is restrained pending a final determination as to its
legality, such deletion or restraint will apply only to the operation of the
provisions deemed invalid, unenforceable or restrained. To the extent any
provision of this Agreement is deemed invalid, unenforceable or restrained, the
remaining agreement provisions will be valid and enforceable to the fullest
extent possible.

     TWELFTH: You represent and agree that in executing this General Release you
do not rely and have not relied upon any representation or statement made by
Eclipsys, or by any of

24



--------------------------------------------------------------------------------



 



Eclipsys’ agents, representatives or attorneys with regard to the subject
matter, bases, or effect of this General Release.

     THIRTEENTH: This General Release shall be binding upon you and upon your
administrators, representatives, successors and assigns and shall inure to the
benefit of Eclipsys, and to Eclipsys’ representatives, successors, and assigns.

     FOURTEENTH: This General Release is made and entered into in the State of
Florida and shall in all respects be interpreted in force and governed under the
laws of the State of Florida.

     FIFTEENTH: This General Release sets forth the entire Agreement between you
and Eclipsys and fully supersedes any and all prior agreements or understandings
between the parties pertaining to the subject matter hereof.

NOTICE TO EMPLOYEE — PLEASE READ CAREFULLY BEFORE SIGNING:

     THIS LETTER AND GENERAL RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN. YOU ARE ENTITLED TO A PERIOD OF NOT LESS THAN TWENTY-ONE (21) CALENDAR
DAYS IN WHICH TO REVIEW AND CONSIDER THIS DOCUMENT BEFORE SIGNING IT. YOU ALSO
HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR DAYS AFTER
SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO:

Mr. Mark Green
Vice President, Human Resources
Eclipsys Corporation
Human Resources Department
200 Ashford Center North
Atlanta, GA 30338

WITHIN SUCH SEVEN (7) DAY PERIOD. IT IS RECOMMENDED THAT YOU CONSULT YOUR OWN
ATTORNEY BEFORE SIGNING THIS DOCUMENT. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU
HAVE READ, FULLY UNDERSTAND, AND VOLUNTARILY AGREE TO ALL OF THE PROVISIONS
CONTAINED IN THIS LETTER AND GENERAL RELEASE.

25



--------------------------------------------------------------------------------



 



     EXECUTED at _______________, _________ this ______ day of ________________,
200__.

I, _______________________________, hereby accept
and agree to all provisions of the above letter and
General Release.

     
Witness:
  __________________________________________
Employee Signature

____________________________

____________________________

Eclipsys Corporation:

Signed: _____________________________

By: ________________________________

Title: ______________________________

Date: ______________________________

PLEASE FORWARD THE SIGNED RELEASE AGREEMENT TO MARK GREEN, HUMAN RESOURCES,
ECLIPSYS CORPORATION, 200 ASHFORD CENTER NORTH, ATLANTA, GA 30338

26